Defendant appeals from a judgment of the County Court of Kings County, rendered on the 29th day of June, 1950, convicting him of criminal contempt of court (seven counts) and sentencing him to imprisonment in the Common Jail of Kings County for a term of one year and to pay a fine of $500, etc., the sentence on each one of the seven counts to run consecutively, etc. Upon the record, the stipulation and consent of the District Attorney of Kings County, and in the interests of justice, the judgment so appealed from is modified by reducing the sentence so imposed to imprisonment for one year in the City Prison of the City of New York. As so modified, the judgment is unanimously affirmed. Present — Carswell, Acting P. J., Johnston, Adel, Wenzel and MaeCrate, JJ.